Title: To James Madison from Thomas Jefferson, 5 February 1799
From: Jefferson, Thomas
To: Madison, James


Feb. 5. 99.
I wrote you last on the 30th. Jan. since which yours of the 25th. is recieved. At the date of my letter I had only heard the bill for the eventual army read once. I concieved it additional to the Provisional army &c. I must correct the error. The bill for the Provisional army (about 10,000. men [)] expires this session without having been carried into execution. The eventual army (about 30,000) is a substitute. I say about 30,000 because some calculate the new establishment of a regiment we are now passing to a little over, & some a little under 1000. officers & privates. The whole land army contemplated is the existing army 5000. the additional army 9000. the eventual army 30000. and the volunteer army, the amount of which is not known. But besides that it is 44,000. men, and nobody pretends to say that there is from any quarter the least real danger of invasion. These may surely be set down at 500. dollars per annum a man, though they pretend that the existing army costs but 300. The reason of that is that there are not actually above 3000. of them, the 5000 being merely on paper. The bill for continuing the suspension of intercourse with France & her dependencies is still before the Senate, but will pass by a very great vote. An attack is made on what is called Toussaint’s clause, the object of which, as is charged by the one party and admitted by the other, is to facilitate the separation of the island from France. The clause will pass however by about 19. to 8. or perhaps 18. to 9. Rigaud at the head of the people of colour maintains his allegiance. But they are only 25,000 souls, against 500,000. the number of the blacks. The treaty made with them by Maitland is (if they are to be separated from France) the best thing for us. They must get their provisions from us. It will indeed be in English bottoms, so that we shall lose the carriage. But the English will probably forbid them the ocean, confine them to their island, & thus prevent their becoming an American Algiers. It must be admitted too that they may play them off on us when they please. Against this there is no remedy but timely measures on our part to clear ourselves by degrees of the matter on which that leven can work. The opposition to Livermore was not republican. I have however seen letters from New Hampshire from which it appears that the public sentiment there is no longer progressive in any direction, but that at present it is dead water. That during the whole of their late session not a word has been heard of Jacobinism, disorganization &c. no reproach of any kind cast on the republicans. That there has been a general complaint among the members that they could hear but one side of the question, and a great anxiety to obtain a paper or papers which would put them in possession of both sides. From Massachusets & R. I. I have no information. Connecticut remains rivetted in her political & religious bigotry. Baldwin is elected by the legislature of Georgia a Senator for 6. years in the room of Tatnal, whose want of firmness had produced the effect of a change of sides. We have had no report of Yard’s being dead. He is certainly living. A piece published in Bache’s paper on foreign influence, has had the greatest currency & effect. To an extraordinary first impression, they have been obliged to make a second, & of an extraordinary number. It is such things as these the public want. They say so from all quarters, and that they wish to hear reason instead of disgusting blackguardism. The public sentiment being now on the creen and many heavy circumstances about to fall into the republican scale, we are sensible that this summer is the season for systematic energies & sacrifices. The engine is the press. Every man must lay his purse & his pen under contribution. As to the former it is possible I may be obliged to assume something for you. As to the latter, let me pray & beseech you to set apart a certain portion of every post-day to write what may be proper for the public. Send it to me while here, & when I go away I will let you know to whom you may send so that your name shall be sacredly secret. You can render such incalculable services in this way as to lessen the effect of our loss of your presence here. I shall see you on the 5th. or 6th. of March. Affectionate salutations to mrs. Madison & yourself. Adieu.
